Citation Nr: 1535134	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  06-29 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, not otherwise specified (claimed initially as severe anxiety, severe stress, and major depression).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased disability rating for chronic right ankle sprain with moderate arthrosis, rated currently as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 through September 1991.  This period of active duty included service in the Southwest Asia Theater of Operations from January through May of 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2005 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the December 2005 rating decision, the RO denied the Veteran's claims for service connection for PTSD and acquired psychiatric disorders other than PTSD, to include severe anxiety, major depression, severe stress, and depressive disorder.  In a March 2006 Notice of Disagreement (NOD), the Veteran expressed disagreement with these denials.  After a Statement of the Case (SOC) addressing these issues was mailed to the Veteran in August 2006, the Veteran perfected his appeal via VA Form 9 substantive appeal received by VA later that month.

In an August 2009 rating decision, the RO denied the Veteran's March 2009 claim for an increased disability rating for chronic right ankle sprain, rated as 20 percent disabling.  An NOD challenging these denials was received from the Veteran later that month.  After an SOC addressing these issues was mailed to the Veteran in August 2010, the Veteran perfected his appeal as to both issues in a September 2010 VA Form 9 substantive appeal.

The Veteran's substantive appeals reflect that he requested a video conference hearing in this matter.  Per the Veteran's request, a video conference hearing was scheduled to take place in July 2014; however, the Veteran did not appear.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear, nor have they asked that the hearing be rescheduled.

The Board remanded the Veteran's claim for further development in October 2014.  The claim has since been returned to the Board for further appellate action.  

The issue of entitlement to service connection for acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic right ankle sprain with moderate arthrosis manifests with pain and loss of range of motion, but does not manifest with ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for chronic right ankle sprain with moderate arthrosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Right Ankle

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran's right ankle disability currently is rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2014).  The first four digits, 5010 in this case, is the diagnostic code for the disability.  The second four digits after the hyphen, 5271 in this case, is the diagnostic code used to rate the residuals of that disability.  Id. 

According to Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2014).  A rating in excess of 20 percent is not available under Diagnostic Code 5271.  Higher ratings are available for ankle anyklosis under Diagnostic Code 5270.  Specifically, a 30 percent rating is warranted for anyklosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity.

The Board finds that the evidence does not support that the Veteran has ankylosis of his right ankle.

At his July 2009 VA examination the Veteran reported he was unable to do any range of motion on testing, although the examiner noted the Veteran did not walk with an abnormal gait and was able to do range of motion when ambulating not during the formal examination.  The Veteran reported locking or episodes when the joint freezes up on him when going up steps.  He reported having to move slowly to loosen it up.

In May 2010 prior to surgery related to his os trigonum, the Veteran was noted to have limited, painful range of motion.

At his September 2010 VA examination the Veteran was noted to have a steady gait, with a slight limp on the right upon initial ambulation that resolved after the Veteran had walked about six feet.  The Veteran reported that since his May 2010 surgery his ankle no longer locks up.  On range of motion testing his dorsiflexion was measured from 0 to 10 degrees, with a loss of 10 degrees due to pain and plantar flexion from 0 to 45 degrees without increased pain.  He was able to rotate his ankle 360 degrees without pain.  Repetitive motion testing resulted in increased pain but no weakness, fatigue, lack of endurance, lack of coordination, or decrease in range of motion.

VA treatment records include a March 2011 note of fairly good range of motion in his ankles, April and August 2011 notes of limited motion in his right ankle with a normal gait, and a September 2011 note of fairly good range of motion in his ankle.

The Veteran underwent another VA examination of his ankle in March 2015 at which he was found to have normal range of motion.  Although pain was noted, the examiner stated that it did not cause functional loss.  There was no loss of function or range of motion on repetitive use testing.  The Veteran reported he has flare-ups of pain in his ankle immediately after walking or standing that takes two to six hours to return to baseline.  The Veteran also reported ankle instability.

As the evidence shows that the Veteran has never been found to have ankle ankylosis, he is not entitled to a rating under Diagnostic Code 5270.  Although the Veteran did report being unable to move his ankle for testing at his July 2009 VA examination, he did demonstrate range of motion in his ankle when ambulating, according to the VA examiner.  Thus, the Board does not find he had ankylosis at that time.  Further, the Veteran himself reported at the examination that he has to move his ankle slowly to loosen it up when it locks.  Treatment notes and VA examinations since 2009 reflect that although the Veteran was at times noted to have limited range of motion, he was never found to have ankylosis.  With respect to the Veteran's report of ankle locking, the Board acknowledges the Veteran's complaints prior to his os trigonum surgery of his ankle locking up, but notes that even then the Veteran reported the problem was alleviated by moving his ankle slowly, which does not equate to ankylosis.  Further, the Veteran reported the problem resolved after the surgery.  

The Board further acknowledges the Veteran's reports of ankle pain.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Although the Veteran has reported pain, the Veteran has retained range of motion in his ankle despite the pain, thus the Board finds it has not effectively caused ankylosis of his ankle. 

Thus, the Board finds a preponderance of the evidence is against a higher rating under Diagnostic Code 5270.

The Board has also considered whether the Veteran may be entitled to a higher or separate rating under another diagnostic code, specifically considering his complaints of right ankle instability.  The Board has specifically considered the criteria of Diagnostic Code 5284 for other foot injuries.  Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals. Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

However, while the Board has at various times suggested he experiences something he has described as instability or unsteadiness in his right ankle, the Board finds that objective testing weighs against finding that the Veteran has actual right ankle instability.  Specifically, at his September 2010 VA examination the Veteran denied current problems with his right ankle giving out. However, at his June 2011 decision review officer hearing, the Veteran alluded to feeling off-balance after getting up in the morning and when walking on carpet due to his right ankle.  At his 2015 VA examination he reported that his right ankle affects his balance, and he wears boots and shoe inserts due to instability.  However, on testing at his March 2015 VA examination, the examiner found no laxity in the Veteran's right ankle on the anterior drawer test or talar tilt test.  The Veteran's statements and medical treatment records contain no other objective testing or specific descriptions of what the Veteran has perceived as ankle instability.  Thus, the Board acknowledges the Veteran's complaint, but gives greater probative weight to the objective testing that does not show ankle instability than to the lay statements of the Veteran.  However, the Board does acknowledge the Veteran is competent to describe his own ankle symptoms, and to the extent that the Veteran does experience some feeling of being off balance or unstable due to his ankle, the Board finds that the condition does not approximate moderate residuals of a foot injury warranting a compensable rating under Diagnostic Code 5284.  Specifically, the Veteran has not reported falling or use of an assistive device to walk due to any existing ankle instability.  He has rather reported a general feeling of unstableness, but examination in March 2015 found no functional loss or limitations due to the Veteran's right ankle, only pain.

The Board has also considered Diagnostic Code 5262, which applies to impairment of the tibia and fibula resulting in ankle disability; however, the evidence does not suggest the Veteran has impairment of his tibia and fibula. 

The Board notes that the Veteran has also been diagnosed with a number of other ankle and foot conditions but the evidence does not show any are manifestations of his chronic right ankle sprain with moderate arthrosis.  Specifically, both the 2010 and 2015 VA examiners stated that os trigonum is a congenital defect.  The 2015 VA examiner explained that the condition occurs when part of the ankle bone fails to fuse together during childhood development, thus it would not have been caused or aggravated by his service-connected ankle disability.  The 2015 VA examiner also stated that pes cavus is caused by malunion of calcaneal or talar fractures, burns, sequelae resulting from compartment syndrome, residual clubfoot, and neuromusclular disease, and thus is not a manifestation of his service-connected ankle disability.  To the extent that the Veteran himself has opined that any of his additional ankle and foot conditions are manifestations of his chronic right ankle sprain with moderate arthrosis, the Board finds that the Veteran's lay opinion to have little probative weight.  The relationship between the Veteran's various  foot and ankle disabilities is a complicated orthopedic question for which the Veteran, as a lay person, does not have the education, training, or experience to offer and etiology opinion as to.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Thus, as a preponderance of the evidence is against finding that the Veteran's other ankle and foot conditions are manifestations of his service-connected ankle condition, a higher rating taking those into account is not applicable.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for chronic right ankle sprain with moderate arthrosis, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2010 and March 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for chronic right ankle sprain with moderate arthrosis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to obtain a new VA examination with adequate opinion as to the Veteran's psychiatric claims.

Specifically, as discussed by the Board in its October 2014 remand, the Board has found the incident described by the Veteran in which he was unable to seal his gas mask during what he believed was an enemy chemical attack to be credible.  In the October 2014 decision, the Board remanded the Veteran's claim for a new VA examination, noting that the 2007 VA examiner's finding that the Veteran did not report an adequate stressor and that the Veteran was at no time in danger during his active duty service did not appear to take into account the Veteran's credibly reported stressor in which he felt afraid for his life while attempting to wear a defective gas mask during a perceived enemy chemical attack.  The Board found that it was unclear as to whether the examiner's conclusion that the Veteran did not meet all of the criteria for a PTSD diagnosis was based upon the complete facts in the record.  

Similarly, the March 2015 VA examiner opined that the incident described by the Veteran in which his gas mask would not seal was not related to the Veteran's fear of hostile military or terrorist activity, as although it was stressful, neither the Veteran's life nor the lives of others were in danger.  The Board again reiterates that despite the fact that there was not actually a chemical attack, the Board has found credible that the Veteran believed there was a chemical attack and was in fear for his life.

Thus, on remand the VA examiner is asked to accept as credible the Veteran's description of the traumatic event in which his gas mask would not seal.  The examiner should then specifically discuss whether the Veteran meets each of the criteria, not only Criterion A, for a diagnosis of PTSD.

With respect to the Veteran's diagnosis of major depressive disorder, the 2014 VA examiner found that the Veteran does have major depressive disorder, but that it is not related to or exacerbated by his military service or any physical health concerns.  However, the examiner did not provide any rationale to support his conclusion.

Also, although the VA examiner generally stated that the Veteran does not meet the criteria for any additional psychiatric diagnoses, on remand he should specifically discuss whether the Veteran meets the criteria for anxiety disorder as requested by the 2014 Board remand as VA psychiatric counseling records refer to a diagnosis of anxiety disorder.

Thus, as discussed above, the Veteran should be afforded a new VA examination of his claimed PTSD and other acquired psychiatric disorders.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination to determine the nature of the Veteran's claimed acquired psychiatric disorder, and, whether any diagnosed psychiatric disorder is related to the Veteran's active duty service, to include the February 1991 Persian Gulf incident in which he was unable to properly wear his gas mask during a perceived enemy chemical attack.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the aforementioned February 1991 event did occur.

All tests and studies deemed necessary by the examiner must be performed.  The examiner should provide a multi-axis diagnosis, which includes an Axis I diagnosis(es) of any acquired psychiatric disorders.  For each diagnosed disorder, the examiner should also comment upon whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was caused by or resulted from the Veteran's active duty service, to include his Persian Gulf service in 1991.

Also, based on a review of the claims file, interview of the Veteran, and the clinical findings from the examination, the VA examiner should comment upon the following questions: 

a) Does the Veteran have PTSD?  If not, in what way are the diagnostic criteria for PTSD not met?  The discussion should include each of the PTSD diagnostic criteria, not only Criterion A.

b) Do you concur with the earlier diagnoses of major depressive disorder and anxiety disorder? Why or why not?

c) If you concur with the previous diagnoses of major depressive disorder and anxiety disorder, is at least as likely as not that either of those disorders was caused by or resulted from his active duty service, to include his Persian Gulf service in 1991?  Why or why not?

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions, lay statements, hearing testimony, prior VA examination reports, and other evidence in the claims file.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


